      Case 1:15-cv-07488-CM-RWL Document 726 Filed 05/24/19 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


IN RE NAMENDA DIRECT PURCHASER
ANTITRUST LITIGATION
                                                  Case No. 1:15-CV-07488-CM-RWL
THIS DOCUMENT RELATES TO:
All Direct Purchaser Actions



        NOTICE OF MOTION IN LIMINE NO. 6: PRECLUDE “LITIGATION
        RISK” OR “RISK AVERSION” OR PURPORTED “EARLY ENTRY” AS
                     PROCOMPETITIVE JUSTIFICATIONS

       PLEASE TAKE NOTICE that upon the accompanying Memorandum, dated May 24,

2019, and the accompanying Declaration of Dan Litvin along with exhibits attached thereto,

Direct Purchaser Class Plaintiffs, hereby submit a Motion to Preclude “Litigation Risk” or “Risk

Aversion” or Purported “Early Entry” as Procompetitive Justifications.


Dated: May 24, 2019                          Respectfully Submitted:

                                                /s/ Dan Litvin

David F. Sorensen                               Bruce E. Gerstein
Ellen T. Noteware                               Joseph Opper
Daniel C. Simons                                Kimberly M. Hennings
Berger Montague PC                              Dan Litvin
1818 Market Street, Suite 3600                  Garwin Gerstein & Fisher LLP
Philadelphia, PA 19103                          88 Pine Street, 10th Floor
Tel: (215) 875-3000                             New York, NY 10005
Fax: (215) 875-4604                             Tel: (212) 398-0055
dsorensen@bm.net                                Fax: (212) 764-6620
enoteware@bm.net                                bgerstein@garwingerstein.com
dsimons@bm.net                                  jopper@garwingerstein.com
                                                khennings@garwingerstein.com
                                                dlitvin@garwingerstein.com
     Case 1:15-cv-07488-CM-RWL Document 726 Filed 05/24/19 Page 2 of 3



Peter Kohn                            David C. Raphael, Jr.
Joseph T. Lukens                      Erin R. Leger
Faruqi & Faruqi, LLP                  Smith Segura & Raphael, LLP
1617 John F Kennedy Blvd., Suite 1550 3600 Jackson Street, Suite 111
Philadelphia, PA 19103                Alexandria, LA 71303
Tel: (215) 277-5770                   Tel: (318) 445-4480
Fax: (215) 277-5771                   Fax: (318) 487-1741
pkohn@faruqilaw.com                   draphael@ssrllp.com
jlukens@faruqilaw.com                 eleger@ssrllp.com

                                            Stuart E. Des Roches
                                            Andrew W. Kelly
                                            Odom & Des Roches, LLC
                                            650 Poydras Street, Suite 2020
                                            New Orleans, LA 70130
                                            Tel: (504) 522-0077
                                            Fax: (504) 522-0078
                                            stuart@odrlaw.com
                                            akelly@odrlaw.com

                                            Russ Chorush
                                            Heim Payne & Chorush, LLP
                                            1111 Bagby, Suite 2100
                                            Houston, TX 77002
                                            Tel: (713) 221-2000
                                            Fax: (713) 221-2021
                                            rchorush@hpcllp.com



                    Counsel for the Direct Purchaser Class Plaintiffs




                                           2
     Case 1:15-cv-07488-CM-RWL Document 726 Filed 05/24/19 Page 3 of 3



                             CERTIFICATE OF SERVICE

       I hereby certify that on May 24, 2019, I electronically filed the above by CM/ECF
system.


                                               Respectfully submitted,

                                               /s/ Dan Litvin
                                               Dan Litvin




                                           3
